    Case 19-01011          Doc 136   Filed 07/07/20 Entered 07/07/20 10:57:07     Desc Main
                                      Document     Page 1 of 7



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    In re:                                               Chapter 7

    CENTRAL GROCERS, INC., et al.,                       Case No. 17-13886
                                                         (Jointly Administered)
              Debtors.
                                                         Hon. Janet S. Baer

    HOWARD B. SAMUELS, solely as
    chapter 7 trustee of the estates of
    CENTRAL GROCERS, INC., et al.,1

              Plaintiff,

    v.                                                   Adversary No. 19-01011

    JOHN COARI, et al.,

              Defendants.


                   NOTICE OF TRUSTEE’S MOTION TO SUBTITUTE
             EXECUTOR OF ESTATE OF DECEDENT DEFENDANT JOHN REGAS

             PLEASE TAKE NOTICE that on July 15, 2020, at 1:00 p.m. or as soon thereafter as

counsel may be heard, we will appear before the Honorable Janet S. Baer, United States

Bankruptcy Judge, or any other judge sitting in her stead, in Courtroom 615 in the United States

Courthouse, 219 South Dearborn Street, Chicago, Illinois, and present the Trustee’s Motion to

Substitute Executor of Estate of Defendant John Regas.

             This motion will be presented and heard telephonically. No personal appearance in

court is necessary or permitted. To appear and be heard telephonically on the motion, you must



1
  The Debtors in these Chapter 7 cases, along with the last four of each debtor’s federal tax
identification number, as applicable, are Central Grocers, Inc. (3170), Strack and Van Til Super
Market, Inc. (2184), and SVT, LLC (1185).
 Case 19-01011         Doc 136   Filed 07/07/20 Entered 07/07/20 10:57:07           Desc Main
                                  Document     Page 2 of 7



set up and use an account with Court Solutions, LLC. You can set up an account at www.Court-

Solutions.com or by calling Court Solutions at (917) 746-7476.

       If you object to this motion and want it called on the presentment date above, you must

file a Notice of Objection no later than two (2) business days before that date. If a Notice of

Objection is timely filed, the motion will be called on the presentment date. If no Notice of

Objection is timely filed, the court may grant the motion in advance without a hearing.



 Dated: July 6, 2020                             Respectfully submitted,

                                                 /s/ J. Benjamin King
                                                 Eric D. Madden (admitted pro hac vice)
                                                 J. Benjamin King (admitted pro hac vice)
                                                 Leo B. Oppenheimer (admitted pro hac vice)
                                                 REID COLLINS & TSAI LLP
                                                 1601 Elm Street, 42nd Floor
                                                 Dallas, TX 75201
                                                 (214) 420-8900 (T)
                                                 (214) 420-8909 (F)
                                                 emadden@reidcollins.com
                                                 bking@reidcollins.com
                                                 loppenheimer@reidcollins.com

                                                 Special Litigation Counsel to Howard B.
                                                 Samuels, Chapter 7 Trustee for the estates of
                                                 Central Grocers, Inc., Strack and Van Til
                                                 Super Market, Inc., and SVT, LLC




                                                2
 Case 19-01011      Doc 136     Filed 07/07/20 Entered 07/07/20 10:57:07           Desc Main
                                 Document     Page 3 of 7



                               CERTIFICATE OF SERVICE

       Leo B. Oppenheimer, the undersigned attorney, hereby certifies that on July 6, 2020, he
caused the foregoing Notice and following Trustee’s Motion to Substitute Parties to be filed
with the Court and served upon the parties to this adversary proceeding by the manner listed.

                                                  /s/ Leo B. Oppenheimer


Electronic Mail Notice, via the Court’s CM/ECF System:


Leigh D. Roadman                             Richard A. Bixter
Mason N. Floyd                               Richard Winter
Clark Hill PLC                               Holland & Knight LLP
130 E. Randolph Street                       131 S. Dearborn St.
Suite 3900                                   Chicago, IL 60606
Chicago, IL 60601                            richard.bixter@hklaw.com
lroadman@clarkhill.com                       richard.winter@hklaw.com
mfloyd@clarkhill.com
                                             Counsel to Defendant John Cortesi
Counsel to Defendants John Coari, Anthony
Dal Pra, Tony Ingraffia, Maria Kamberos,     Adam B. Rome
John Kotara, Frank Kumkoski, Joesph          Zachary Mulcrone
Kumkoski, John Lagestee, Kerry Lavelle,      Greiman, Rome & Griesmeyer, LLC
Robert Lee, Alfredo Linares, Kenneth         2 North LaSalle Street
Nemeth, Robertino Presta, James Robertson,   Suite 1601
and Lavelle Law, Ltd.                        Chicago, IL 60602
                                             arome@grglegal.com
Michael C. Moody                             zmulcrone@grglegal.com
O'Rourke& Moody LLP 55 West Wacker
Drive Suite 1400 Chicago, IL 60601           Counsel to Defendant James Dremonas
mmoody@orourkellp.com
                                             Robert Radasevich
Counsel to Defendant John Sullivan           Neal Gerber & Eisenberg LLP
                                             Two North LaSalle St Ste 2200
                                             Chicago, IL 60602
                                             rradasevich@nge.com

                                             Counsel to Timothy Kubis




                                              3
    Case 19-01011          Doc 136      Filed 07/07/20 Entered 07/07/20 10:57:07                      Desc Main
                                         Document     Page 4 of 7



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    In re:                                                           Chapter 7

    CENTRAL GROCERS, INC., et al.,                                   Case No. 17-13886
                                                                     (Jointly Administered)
              Debtors.
                                                                     Hon. Janet S. Baer

    HOWARD B. SAMUELS, solely as
    chapter 7 trustee of the estates of
    CENTRAL GROCERS, INC., et al.,1

              Plaintiff,

    v.                                                               Adversary No. 19-01011

    JOHN COARI, et al.,

              Defendants.


                       TRUSTEE’S MOTION TO SUBTITUTE EXECUTOR
                     OF ESTATE OF DECEDENT DEFENDANT JOHN REGAS

             Howard B. Samuels (the “Trustee”), solely in his capacity as Chapter 7 trustee for the

bankruptcy estates of Central Grocers, Inc. (“CGI”), Strack and Van Til Super Market, Inc.

(“Strack”), and SVT, LLC (“SVT) (collectively, the “Debtors”), pursuant to Federal Rules of

Bankruptcy Procedure 7025, hereby files this Motion to Substitute Executor of Estate of Defendant

John Regas, and states as follows:

             1.     The Trustee filed this action on November 19, 2019. See Trustee’s Original

Complaint [Dkt. 1] (the “Complaint”). Through the Complaint, the Trustee claims, among other

things, that CGI’s former directors breached their fiduciary duties to CGI.


1
 The Debtors in these Chapter 7 cases, along with the last four of each debtor’s federal tax identification number, as
applicable, are Central Grocers, Inc. (3170), Strack and Van Til Super Market, Inc. (2184), and SVT, LLC (1185).
 Case 19-01011       Doc 136     Filed 07/07/20 Entered 07/07/20 10:57:07            Desc Main
                                  Document     Page 5 of 7



        2.     The Trustee named John P. Regas, who served on CGI’s Board of Directors from

at least January 2014 to April 2017, as a defendant in the Complaint.

        3.     Mr. Regas passed away on March 9, 2020. See Ex. A, Obituary of John Regas;

Ex. B, March 23, 2020 email from Leigh Roadman to Ben King.

        4.     Amalia Corcoran was appointed executor of Mr. Regas’s estate. See Ex. B, June

2, 2020 email from Leigh Roadman to Ben King.

        5.     Federal Rule of Civil Procedure 25(a)(1), made applicable to this adversary

proceeding pursuant to Federal Rule of Bankruptcy Procedure 7025, provides that “[i]f a party

dies and the claim is not extinguished, the court may order substitution of the proper party. A

motion for substitution may be made by any party or by the decedent’s successor or

representative.”

        6.     Amalia Corcoran, in her capacity as executor of Mr. Regas’s estate, is a proper

party for substitution on behalf of Mr. Regas given her powers and responsibilities in managing

the estate.

        7.     A copy of this motion and the notice of hearing on the motion will be served on

Ms. Corcoran pursuant to Federal Rule of Bankruptcy Procedure 7004.

        8.     Accordingly, the Trustee respectfully requests that the Court enter an order

substituting Amalia Corcoran, in her capacity as executor of John Regas’s estate, for John Regas,

and granting such further relief as the Court deems appropriate.




                                                2
 Case 19-01011        Doc 136   Filed 07/07/20 Entered 07/07/20 10:57:07           Desc Main
                                 Document     Page 6 of 7



Dated: July 6, 2020                             Respectfully submitted,

                                                J. Benjamin King
                                                Eric D. Madden (admitted pro hac vice)
                                                J. Benjamin King (admitted pro hac vice)
                                                Leo B. Oppenheimer (admitted pro hac vice)
                                                REID COLLINS & TSAI LLP
                                                1601 Elm Street, Suite 4200
                                                Dallas, TX 75201
                                                (214) 420-8900 (T)
                                                (214) 420-8909 (F)
                                                emadden@reidcollins.com
                                                bking@reidcollins.com
                                                loppenheimer@reidcollins.com

                                                Special Litigation Counsel to
                                                Howard B. Samuels, Chapter 7 Trustee for the
                                                Estates of Central Grocers, Inc., Strack and
                                                Van Til Super Market, Inc., and SVT, LLC

                                                -and-

                                                Michael M. Eidelman
                                                William W. Thorsness
                                                Allison B. Hudson
                                                VEDDER PRICE P.C.
                                                222 North LaSalle Street, Suite 2600
                                                Chicago, Illinois 60601
                                                (312) 609-7500 (T)
                                                (312) 609-5005 (F)
                                                meidelman@vedderprice.com
                                                wthorsness@vederprice.com
                                                ahudson@vedderprice.com

                                                Counsel to Howard B. Samuels, Chapter 7
                                                Trustee for the Estates of Central Grocers, Inc.,
                                                Strack and Van Til Super Market, Inc., and
                                                SVT, LLC




                                            3
 Case 19-01011       Doc 136     Filed 07/07/20 Entered 07/07/20 10:57:07           Desc Main
                                  Document     Page 7 of 7



                                CERTIFICATE OF SERVICE

       Leo B. Oppenheimer, the undersigned attorney, hereby certifies that on July 6, 2020, he

caused the foregoing notice and following motion to be filed with the Court and served upon the

parties to this adversary proceeding by the manner listed.

                                             /s/ Leo B. Oppenheimer
                                             Leo B. Oppenheimer

Electronic Mail Notice, via the Court’s CM/ECF System:


Leigh D. Roadman                              Richard A. Bixter
Mason N. Floyd                                Richard Winter
Clark Hill PLC                                Holland & Knight LLP
130 E. Randolph Street                        131 S. Dearborn St.
Suite 3900                                    Chicago, IL 60606
Chicago, IL 60601                             richard.bixter@hklaw.com
lroadman@clarkhill.com                        richard.winter@hklaw.com
mfloyd@clarkhill.com
                                              Counsel to Defendant John Cortesi
Counsel to Defendants John Coari, Anthony
Dal Pra, Tony Ingraffia, Maria Kamberos,      Adam B. Rome
John Kotara, Frank Kumkoski, Joesph           Zachary Mulcrone
Kumkoski, John Lagestee, Kerry Lavelle,       Greiman, Rome & Griesmeyer, LLC
Robert Lee, Alfredo Linares, Kenneth          2 North LaSalle Street
Nemeth, Robertino Presta, James Robertson,    Suite 1601
and Lavelle Law, Ltd.                         Chicago, IL 60602
                                              arome@grglegal.com
Michael C. Moody                              zmulcrone@grglegal.com
O'Rourke& Moody LLP 55 West Wacker
Drive Suite 1400 Chicago, IL 60601            Counsel to Defendant James Dremonas
mmoody@orourkellp.com
                                              Robert Radasevich
Counsel to Defendant John Sullivan            Neal Gerber & Eisenberg LLP
                                              Two North LaSalle St Ste 2200
                                              Chicago, IL 60602
                                              rradasevich@nge.com

                                              Counsel to Timothy Kubis




                                                4
